DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/05/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
Applicant has included the Song reference in the file, but it is not listed on an IDS.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (KR 102013013311 published 06/12/2013 and submitted by Applicant).
Regarding claim 1, Song discloses the non-volatile synapse circuit in a memory device, said non-volatile synapse circuit comprising (the body of the claim fails to impart any particular structure to the preamble which is therefore not given patentable weight): a program line (PWL) for providing a programming signal; a write line (RWL) for providing a writing signal; an erase line (EWL) for providing an erasing signal; a reference line (CSL) for providing a reference signal; first and second output lines (BL0, BL1) for carrying first and second output signals, respectively, and, a pair of memory cells  configured to generate the first and second output signals through the first and second output lines, respectively, wherein each memory cell includes: a first upper select transistor having a gate connected to a first input signal line (WWL) for providing a first input signal; and a first resistive changing element connected in series between the first upper select transistor and the reference signal line, wherein the resistive changing element comprises: a pair of coupling and write transistors configured to share a floating gate node, wherein the coupling transistor is connected to the program line and the write transistor is connected to the write line; a read transistor having a gate connected to the floating gate node; and a lower select transistor , connected in series with the read transistor, having a gate coupled to the erase line and a source coupled to the reference signal line (the figure clearly anticipates the figure 4 of Applicants invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claim 2, Song discloses the non-volatile synapse circuit of claim 1, wherein the first output signal (1212) is a sum of a first current signal (1224) and an offset current signal (1220), the second output signal (1214) is a sum of a second current signal (1226) and the offset current signal (the structure of Applicant’s cell and Song’s are the same and therefore offsetting currents will also be the same).
Song does not teach expressly that the first current signal has an opposite polarity to the second current signal.  However, this is a known technic in a differential cell configuration and one of ordinary skill would have found it obvious at the time of filing to store complementary data in the pairs of cells which would generate opposite polarity output currents thereby increasing read margin.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, although the prior art teaches row drivers, sensing circuits and reference generators the prior art fails to disclose ore reasonably teach or suggest these elements in combination with the limitations of claim 1 and configured to operate as outlined in claim 3.
Regarding claim 6, although the prior art suggest multiple input lines and select transistors the prior art fails to disclose ore reasonably teach or suggest these elements in combination with a second upper select transistor having a gate coupled to the second input signal line; and a second resistive changing element having one end connected to the second upper select transistor in series and an other end coupled to the reference line.
Regarding claim 8, although the prior art suggest multiple input lines and select transistors the prior art fails to disclose ore reasonably teach or suggest these elements in combination with wherein sources of the first upper select transistors (602, 604) and sources of the second upper select transistors (606, 608) are connected in parallel to the first resistive changing elements (613,614) in the memory cells (632, 634), respectively; and wherein drains of the second upper select transistors (604, 606) are coupled to the second output line (BLB) and drains of the first upper select transistors (602, 608) are coupled to the first output line (BL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited and attached references disclose various embodiments of resistive elements comprising shared floating gate electrodes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824